Citation Nr: 0434183	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  02-17 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for Post-traumatic 
Stress Disorder (PTSD).

2.  Entitlement to an increased evaluation in excess of 40 
percent for residuals of bullet wound to left foot with 
deformity of the left foot and osteoarthritis of the small 
bones of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Patricia Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1970 to 
August 1972.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an April 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

In July 2004, the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.

In his October 2001 statement in support of claim, the 
veteran requested that his claims be amended to include 
service connection for a skin condition due to Agent Orange 
exposure.  As this matter has not been adjudicated, it is 
referred to the RO for appropriate action.

With respect to the veteran's claim for service connection 
for PTSD, the Board notes that a March 1997 rating decision 
denied the veteran's claim for service connection for "can't 
sleep, flashbacks, and sweating."  The veteran did not 
appeal this decision.  In July 2001, the veteran requested 
that his claim be amended to include, among other issues, 
service connection for PTSD.  The RO adjudicated the 
veteran's claim as a request to reopen the previously denied 
claim which requires that the veteran submit new and material 
evidence.  Because the RO noted in the March 1997 rating 
decision that although the veteran returned the PTSD 
questionnaire, there was no formal claim for or evidence of 
PTSD, and because the veteran first made a claim specifically 
for PTSD in July 2001, the Board finds the laws and 
regulations pertaining to the reopening of claims are 
inapplicable as the issue will be considered on a de novo 
basis.


FINDINGS OF FACT

1.  The veteran's PTSD is related to active service.

2.  The veteran is presently receiving the maximum schedular 
rating possible for a left below the knee disability; there 
is no evidence of any unusual circumstances related to this 
disorder.


CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2003).

2.  Entitlement to an increased evaluation in excess of 40 
percent for the veteran's service-connected residuals of 
bullet wound to the left foot must be denied by operation of 
law.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.68, 4.71a including Diagnostic Code 5167 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

With respect to the issue of entitlement to service 
connection for PTSD, the Board observes that in light of the 
favorable outcome of this issue on appeal, any perceived lack 
of notice or development under the VCAA should not be 
considered prejudicial.  

With respect to the issue of entitlement to an increased 
evaluation for a left foot disability, the Board may proceed 
with this issue on appeal at this time without reviewing the 
provisions of the VCAA.  See 38 U.S.C. §§ 5103, 5103A; 38 
C.F.R. §§ 3.102, 3.159.  The United States Court of Appeals 
for Veterans Claims has held that, in a case where the law is 
dispositive of the claim, the claim should be denied for lack 
of legal merit under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  That court has also held that the VCAA has 
no effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive in the 
matter.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002).

I.  Service Connection for PTSD

The veteran seeks entitlement to service connection for post-
traumatic stress disorder (PTSD).  The veteran contends that 
he should be service-connected for PTSD because he currently 
has PTSD as the result of an accidental self-inflicted 
gunshot injury to left foot and exposure to mortar fire 
almost every morning while in Vietnam.

Regulation 38 C.F.R. § 3.304(f) sets forth the three elements 
required to establish service connection for PTSD.  For 
service connection to be awarded for PTSD, the record must 
show: (1) a current medical diagnosis of PTSD in accordance 
with 38 C.F.R. § 4.125(a); (2) medical evidence of a causal 
nexus between diagnosed PTSD and the claimed in-service 
stressor; and (3) combat status or credible supporting 
evidence that the claimed in-service stressor actually 
occurred.

In January 1973, the veteran was granted service connection 
for residuals of a gunshot wound to the left foot.  The 
January 1973 rating decision stated that the record showed 
that the veteran sustained an accidental self-inflicted 
gunshot wound of the left foot on or about March 4, 1971, 
that the injury involved fractures of the second, third, 
fourth and fifth metatarsals without major artery or nerve 
involvement, resulting in severe deformity of the left foot, 
and that the veteran was retired because of permanent 
disability.  Therefore, the Board finds that there exists 
credible evidence to support the existence of an in-service 
stressor.  38 C.F.R. § 3.304(f)(3).

The record also contains documentation of regular VA 
treatment for PTSD since February 2001.  Symptoms reported by 
the veteran include difficulty sleeping, nightmares, dreams 
of falling, being pursued, violent dreams, intrusive 
thoughts, hypervigilance, aggressiveness, low frustration 
tolerance with poor impulse control, avoidance with poor 
interpersonal relationship, difficulty talking about combat 
experiences, depression, and auditory hallucinations.

The record indicates that the veteran has been receiving 
treatment for his PTSD symptoms at VAMC in Columbia, South 
Carolina.  The Licensed Psychologist, Dr. LJM noted in 
December 2003 and January 2004 letters that the veteran had 
been under her care and treatment for PTSD since May 2002.  
Dr. LJM stated that the veteran's PTSD was characterized by 
extreme depression; that he was withdrawn and had difficulty 
being around others, and that his communication and insight 
both were limited.  Attached to Dr. LJM's January 2004 letter 
was a history of GAF scores which she noted indicated that 
multiple clinical providers had assigned GAFs in the 40s and 
determined that the veteran was unable to keep a job. 

VA outpatient treatment records indicate that the veteran has 
been diagnosed with PTSD by two different clinical 
psychologists, a physician, and a licensed master social 
worker.  In addition, group session notes throughout the 
claims folder indicate PTSD as the veteran's diagnosis.

There are, however, several opinions of record that disagree 
with the diagnosis of PTSD including the December 2003 and 
January 2004 VA examiners' opinions as well as a physician's 
opinion at Dorn Veteran's hospital who had previously 
diagnosed the veteran with PTSD.

In deciding whether the veteran has a current disability, it 
is the responsibility of the Board to weigh the evidence and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That 
responsibility is particularly onerous where medical opinions 
diverge.  At the same time, the Board is mindful that it 
cannot make its own independent medical determinations and 
that there must be plausible reasons for favoring one medical 
opinion over another.  Id.

As noted above, the conflicting opinions are held by 
practitioners who have treated the veteran and those who have 
not, by those who have reviewed his records and by those who 
have not.  Practitioners with M.D. credentials have rendered 
diagnoses of PTSD; other physicians have come to the 
conclusion that the veteran does not have PTSD.  There is 
mixed opinion among practitioners with other credentials as 
well.  

A more detailed discussion of the specific diagnoses, 
credentials of the diagnosticians, and circumstances of 
diagnosis in this case would not clarify the matter.  It 
would merely highlight that there is not a clear, rational 
basis for the Board to prefer one diagnosis to another.  
Accordingly, the Board finds that the competent medical 
evidence of record, both for and against a finding that the 
veteran suffers from PTSD, is in a state of equipoise.  
Accordingly, reasonable doubt is resolved in favor of the 
veteran that he does have PTSD. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

The final consideration in a PTSD service connection claim is 
the existence of medical evidence linking the veteran's 
current symptoms to an in-service stressor.  Dr. LJM's 
letters in December 2003 and 2004 state that the veteran's 
PTSD was secondary to his duties with the Army in Vietnam 
where he served in Northern I-Corps area around Quang Tri for 
several weeks before a wound he sustained resulted in his 
being evacuated to a hospital and his return home.  Dr. LJM 
stated "that the veteran suffers a wound that was self-
inflicted (accidentally), is a source of tremendous guilt 
that complicates both his presentation and his response to 
treatment."  The Board finds this satisfactory medical 
evidence that the service-connected gunshot wound to the 
veteran's left foot has been linked to his PTSD.  

Accordingly, the Board finds that service connection for PTSD 
is warranted.

II.  Increased Evaluation for Residuals of Bullet Wound to 
Left Foot 

The veteran's service-connected disability of the left foot 
consists of residuals of a bullet wound with deformity and 
osteoarthritis of the small bones of the left foot and is 
currently rated as 40 percent disabling.

According to 38 C.F.R. § 4.68, the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed.

Since the schedular criteria provide for no more than a 40 
percent rating for disability manifested by amputation of the 
leg at the mid-thigh level or below, increased compensation 
based on a higher rating under any of these particular 
Diagnostic Codes cannot be paid in this case.

The Board recognizes the veteran's arguments relevant to 
entitlement to higher ratings based on his left foot bullet 
wound residuals.  He has identified disability due to 
arthritis pain of the left foot.  The regulations, however, 
do not permit a combined rating for disability of an 
extremity higher than the rating for amputation at the 
elective level, were amputation to be performed.  See 38 
C.F.R. § 4.68 (2003).

In this case, the veteran is already in receipt of the 
schedular rating of 40 percent. Thus, no higher individual 
evaluation may be assigned; and since the Board is bound by 
the applicable regulations, his claim for increase must be 
denied by operation of law.  In other words, in a case such 
as this one, where the law and not the evidence is 
dispositive, the claim must be denied because of the absence 
of legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board notes that there is no evidence of record that the 
veteran's left foot disability causes marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  The 
Board emphasizes that the percentage ratings assigned by the 
VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
left foot disability.  Hence the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2003) for assignment of 
an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).


ORDER

1.  Entitlement to service connection for Post-traumatic 
Stress Disorder (PTSD) is granted.

2.  Entitlement to an increased evaluation in excess of 40 
percent for residuals of bullet wound to left foot with 
deformity of the left foot and osteoarthritis of the small 
bones of the left foot is denied.



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



